Citation Nr: 1820335	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include osteoarthritis.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2015 substantive appeal, the Veteran requested a Board video conference hearing.  However, he indicated in an October 2015 written statement that he did not wish to appear at a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2017).  The Board has re-characterized the issue concerning a back disorder herein to better reflect the medical evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right knee disorder, a  back disorder, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a final September 2010 decision, the Board denied service connection for a right knee disorder, a low back disorder, and residuals of a head injury.  The Veteran did not appeal that decision, file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error.

2. Evidence associated with the record since the final September 2010 Board denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The September 2010 Board decision that denied service connection for a right knee disorder, a low back disorder, and residuals of a head injury is final.  38 U.S.C.A. § 7104(b) (West 2002) [(2012)]; 38 C.F.R. § 20.1100 (2010) [(2017)]. 

2. New and material evidence has been received since the September 2010 Board decision to reopen the claims of entitlement to service connection for a right knee disorder, a low back disorder, and residuals of a head injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
  
With respect to the current appeal, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Generally, a claim which has been denied in an unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 2010 decision, the Board denied service connection for a right knee disorder as the Veteran's service treatment records did not show a chronic right knee disorder; arthritis did not manifest within one year of service; and any current right knee disability was not otherwise etiologically related to active service.  The Board denied service connection for a low back disability as the evidence did not show a low back disability was related to a disease or injury in service, nor was it caused or aggravated by a service-connected disability.  The Board denied service connection for headaches as the evidence did not demonstrate that the current disability was shown to be due to a disease or injury in service or to any incident of military service.  The Veteran was advised of such decision the same month; however, he did not submit motions for reconsideration or vacate, appeal the denials to the Court, nor file a motion to revise the decision based on clear and unmistakable error.  Further, VA has not received any relevant service department records since the issuance of the September 2010 decision.  Therefore, the September 2010 decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(2012)]; 38 C.F.R. § 20.1100 (2010) [(2017)].

The evidence received since the September 2010 Board decision includes VA treatment records, VA examination reports, and lay statements.  In particular, a November 2010 VA examination report and VA treatment records dated August 2017 reflect the Veteran's consistent statements that he had experienced right knee pain, low back pain, and headaches since the alleged in-service incident.   

38 C.F.R. § 3.156(a) (2017) creates a low threshold; the phrase "raises a reasonable possibility of substantiating the claim" is meant to enable rather than preclude reopening.  Shade, 24 Vet.App. at 117.  Here, although the arguments described above appear redundant to the lay assertions previously of record, the new statements, to include the October 2012 letter from Mrs. [REDACTED] and October 2013 buddy statement, were received and are dated subsequent to the September 2010 Board decision and, as such, were not available to agency decision makers at that time.  In addition, the Board finds the new evidence raises a reasonable possibility of substantiating the claims when considered with the old evidence.  Therefore, they at least trigger the Secretary's duty to assist to request a medical opinion, and the claims on appeal are reopened.  Id.  


ORDER

New and material evidence having been received, the application to reopen the claims of entitlement to service connection for a right knee disorder, a back disorder, and residuals of a head injury are granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board asserts that he has a current a right knee disorder, a back disorder, and residuals of a head injury, to include headaches, due to an in-service incident.  Specifically, he reports that he injured his right knee, back, and head when he fell from a paver.  The Veteran has submitted a buddy statement testifying that he witnessed such accident, and the Veteran's spouse reported that she witnessed his symptoms of right knee pain, back pain, and headaches since he returned from service.  Additionally, the Veteran asserts that a current back disorder is proximately due to and/or aggravated by his right knee disorder.

The Veteran was not provided VA examinations in connection with the claims on appeal.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
The record reflects diagnoses of osteoarthritis of the right knee, degenerative disk disease, and headaches.  In addition, the Veteran's reports and the other lay statements of an in-service injury and post-service symptoms are credible as lay persons are competent to testify to matters within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, lay statements indicate the Veteran has experienced continuous symptoms since service that are related to the disorders on appeal.  38 C.F.R. § 3.309(a) (2017).
  
As a result, the Board finds that remand for VA examinations is warranted in order to ascertain whether any current right knee disorder, back disorder, and/or residuals of a head injury is/are etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2017).  Further, if a physician finds a current right knee disorder is related to service, the Board finds an opinion is necessary to determine whether any current back disorder is proximately due to the service-connected right knee disability.  38 U.S.C. §§ 5103A, 5107(a) (2012); 38 C.F.R. 
§ 3.159 (2017).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder, a back disorder and residuals of a head injury.
After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

The AOJ should also secure any outstanding VA medical records.

2. Afford the Veteran an appropriate VA examination to determine the nature and etiology of any current right knee disorder, back disorder, and residuals of a head injury.  The examiner should review the record, to specifically include the VA treatment records reflecting diagnoses of osteoarthritis of the right knee, degenerative disk disease, and headaches, and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as the other lay statements in connection with a comprehensive evaluation and any tests deemed necessary.

a. The examiner should identify all current right knee disorders, back disorders, and residuals of a head injury, to include headaches.  

b. For each currently diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's service, to include the Veteran's reports of falling from a paver during service.  

c. With respect to the diagnoses of osteoarthritis of the right knee and degenerative disk disease of the back, the examiner should offer an opinion as to whether such disorders manifested within one year of the Veteran's separation from service in July 1956, and, if so, describe the manifestations.

d. Additionally, if, and only if, it is determined that a right knee disorder is related to the Veteran's military service, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current back disorder was caused or aggravated by the service-connected right knee disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 
 
For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner must provide a complete rationale for all opinions and conclusions reached.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


